Case 1:21-cr-00038-DKW Document 13 Filed 04/13/21 Page 1 of 1             PageID #: 33

                                    MINUTES



 CASE NUMBER:           CR 21-00038 DKW
 CASE NAME:             USA vs. (1) Jennie Javonillo
 ATTYS FOR PLA:         Craig S. Nolan
 ATTYS FOR DEFT:        Lars R. Isaacson
 INTERPRETER:


      JUDGE:      Derrick K. Watson            REPORTER:

      DATE:       4/13/2021                    TIME:


COURT ACTION: EO: Parties are in agreement to continue the trial date and all
deadlines. New trial date and deadlines given.

Jury Selection/Trial is continued to 3/14/2022 at 8:30 AM before Judge Derrick K.
Watson.
Final Pretrial Conference is continued to 2/14/2022 at 1:30 PM before Magistrate Judge
Wes Reber Porter.
Defendant’s Motion: 1/31/2022.
Government’s Response: 2/14/2022.

Time to be excluded from 6/1/2021 thru 3/14/2022 from the requirements of the Speedy
Trial Act.

Craig S. Nolan to prepare Stipulation Continuing Trial and Order Excluding Time for
Judge Derrick K. Watson’s consideration.

Submitted by: Tammy Kimura, Courtroom Manager
